Exhibit 10.3

 

ARBINET-THEXCHANGE, INC.

 

RESTRICTED STOCK UNIT AGREEMENT

 

RECITALS

 

A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees and consultants and other independent advisors who provide
services to the Corporation (or any Parent or Subsidiary).

 

B. Participant is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s
issuance of shares of Common Stock to the Participant under the Plan.

 

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1. Grant of Restricted Stock Units. The Corporation hereby awards to the
Participant, as of the Award Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit represents the right to receive one share of Common Stock
on the vesting date of that unit. The number of shares of Common Stock subject
to the awarded Restricted Stock Units, the applicable vesting schedule for those
shares, the dates on which those vested shares shall be issued to Participant
and the remaining terms and conditions governing the award (the “Award”) shall
be as set forth in this Agreement.

 

AWARD SUMMARY

 

Participant:

   [                    ] Award Date:    [                    ] Number of Shares
   [                    ]shares of Common Stock (the “Shares”) Subject to Award:
     Vesting Schedule:    The Shares shall vest in a series of three (3)
successive equal annual installments upon the Participant’s completion of each
year of Service over the three (3)-year period measured from
[                    ], 200    . However, one or more Shares may be subject to
accelerated vesting in accordance with the provisions of Paragraph 5 of this
Agreement. Issuance Schedule    The Shares in which the Participant vests in
accordance with the foregoing Vesting Schedule will be issuable immediately upon
vesting, subject to the Corporation’s collection of the applicable Withholding
Taxes in accordance with the mandatory Share withholding provisions of Paragraph
7 of this Agreement.



--------------------------------------------------------------------------------

2. Limited Transferability. Prior to actual receipt of the Shares which vest
hereunder, the Participant may not transfer any interest in the Award or the
underlying Shares. Any attempt by Participant to do so shall result in an
immediate forfeiture of the Restricted Stock Units awarded hereunder. However,
any Shares which vest hereunder but which otherwise remain unissued at the time
of the Participant’s death may be transferred pursuant to the provisions of the
Participant’s will or the laws of inheritance or to the Participant’s designated
beneficiary or beneficiaries of this Award. The Participant may also direct the
Corporation to issue the stock certificates for any Shares which in fact vest
and become issuable under the Award during his or her lifetime to one or more
designated family members or a trust established for the Participant and/or his
or her family members. The Participant may make such a beneficiary designation
or certificate directive at any time by filing the appropriate form with the
Plan Administrator or its designate.

 

3. Cessation of Service. Should the Participant cease Service for any reason
prior to vesting in one or more Shares subject to this Award, then the Award
will be immediately cancelled with respect to those unvested Shares and the
number of Restricted Stock Units will be reduced accordingly. The Participant
shall thereupon cease to have any right or entitlement to receive any Shares
under those cancelled units.

 

4. Stockholder Rights. The holder of this Award shall not have any stockholder
rights, including voting or dividend rights, with respect to the Shares subject
to the Award until the Participant becomes the record holder of those Shares
following their actual issuance upon the Corporation’s collection of the
applicable Withholding Taxes.

 

5. Reorganization Event.

 

(a) Upon the occurrence of a Reorganization Event other than a liquidation or
dissolution of the Company, the repurchase and other rights of the Company under
each outstanding Restricted Stock Award shall inure to the benefit of the
Company’s successor and shall apply to the cash, securities or other property
which the Common Stock was converted into or exchanged for pursuant to such
Reorganization Event in the same manner and to the same extent as they applied
to the Common Stock subject to such Restricted Stock Award. Upon the occurrence
of a Reorganization Event involving the liquidation or dissolution of the
Company, except to the extent specifically provided to the contrary in the
instrument evidencing any Restricted Stock Award or any other agreement between
a Participant and the Company, all restrictions and conditions on all Restricted
Stock Awards then outstanding shall automatically be deemed terminated or
satisfied.

 

(b) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

 

2



--------------------------------------------------------------------------------

6. Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares or other change affecting the outstanding Common Stock as a
class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to the total number and/or class of securities
issuable pursuant to this Award in order to reflect such change and thereby
preclude a dilution or enlargement of benefits hereunder.

 

7. Issuance of Shares of Common Stock.

 

(a) As soon as administratively practicable following the applicable vesting
date of any portion of the Award, the Corporation shall issue to or on behalf of
the Participant a certificate (which may be in electronic form) for the
applicable number of underlying shares of Common Stock; provided that the
Corporation’s obligation to deliver the Shares which vest under this Award shall
be subject to the Corporation’s collection of the applicable Withholding Taxes.
Such Withholding Taxes shall be collected in accordance with the following
procedure:

 

  •   On each date vested Shares are to be issued to the Participant under this
Agreement, the Corporation shall automatically withhold a portion of those
vested Shares with a Fair Market Value (measured as of such vesting date) equal
to the amount of the applicable Withholding Taxes and shall deposit a cash
amount equal to the Fair Market Value of those withheld shares with the
appropriate taxing authorities in satisfaction of such Withholding Taxes;
provided, however, that the amount of any Shares so withheld shall not exceed
the amount necessary to satisfy the Corporation’s required tax withholding
obligations using the minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income. To the extent any Shares are converted into a cash amount in
connection with a Change in Control, then on each date such cash is to be
distributed to the Participant under this Agreement, the Corporation shall
withhold from that cash distribution the amount necessary to satisfy the
applicable Withholding Taxes, and only the remaining amount shall be distributed
to the Participant.

 

(b) Except as otherwise provided in Paragraph 5 or this Paragraph 7, the
settlement of all Restricted Stock Units which vest under the Award shall be
made solely in shares of Common Stock. In no event, however, shall any
fractional shares be issued. Accordingly, the total number of shares of Common
Stock to be issued at the time the Award vests shall, to the extent necessary,
be rounded down to the next whole share in order to avoid the issuance of a
fractional share.

 

3



--------------------------------------------------------------------------------

8. Compliance with Laws and Regulations.

 

(a) The issuance of shares of Common Stock pursuant to the Award shall be
subject to compliance by the Corporation and Participant with all applicable
requirements of law relating thereto and with all applicable regulations of any
stock exchange (or the Nasdaq National Market, if applicable) on which the
Common Stock may be listed for trading at the time of such issuance.

 

(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance of any Common Stock hereby shall relieve the Corporation of any
liability with respect to the non-issuance of the Common Stock as to which such
approval shall not have been obtained. The Corporation, however, shall use its
best efforts to obtain all such approvals.

 

9. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.

 

10. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on this Agreement. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

 

11. Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.

 

12. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Pennsylvania without
resort to that State’s conflict-of-laws rules.

 

13. Excess Shares. If the shares of Common Stock covered by this Agreement
exceed, as of the Award Date, the number of shares of Common Stock which may
without stockholder approval be issued under the Plan, then the Award shall be
void with respect to those excess shares, unless stockholder approval of an
amendment sufficiently increasing the number of shares of Common Stock issuable
under the Plan is obtained in accordance with the provisions of the Plan. The
Corporation will endeavor to seek such approval from its’ shareholders.

 

14. Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere

 

4



--------------------------------------------------------------------------------

with or otherwise restrict in any way the rights of the Corporation (or any
Parent or Subsidiary employing or retaining Participant) or of Participant,
which rights are hereby expressly reserved by each, to terminate Participant’s
Service at any time for any reason, with or without cause.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

ARBINET-THEXCHANGE, INC. By:     Title:     Address:           

 

PARTICIPANT Signature:      Address:          

 

5



--------------------------------------------------------------------------------

APPENDIX A

 

DEFINITIONS

 

The following definitions shall be in effect under the Agreement:

 

A. Agreement shall mean this Restricted Stock Unit Issuance Agreement.

 

B. Award shall mean the award of restricted stock units made to the Participant
pursuant to the terms of this Agreement.

 

C. Award Date shall mean the date the restricted stock units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

 

D. Board shall mean the Corporation’s Board of Directors.

 

E. Cause shall mean the termination of the Participant’s Service by reason of
his or her willful misconduct or his or her willful failure to perform the
duties and responsibilities of his or her position with the Corporation
(including, without limitation, a breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Corporation), as determined by
the Corporation, which determination shall be conclusive. The Participant shall
also be considered to have been terminated for Cause if the Corporation
determines, within thirty (30) days after the Participant’s resignation, that a
termination for Cause was warranted.

 

F. Common Stock shall mean shares of the Corporation’s common stock.

 

G. Corporation shall mean Arbinet-thexchange, Inc., a Delaware corporation, and
any successor corporation to all or substantially all of the assets or voting
stock of Arbinet-thexchange, Inc. which shall by appropriate action adopt the
Plan.

 

H. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

 

I. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

 

(i) If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock at the close of regular hours trading on the Nasdaq

 

C-1



--------------------------------------------------------------------------------

National Market on the date in question, as such price is reported by the
National Association of Securities Dealers. If there is no closing selling price
for the Common Stock on the date in question, then the Fair Market Value shall
be the closing selling price at the close of regular hours trading on the last
preceding date for which such quotation exists.

 

(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
at the close of regular hours trading on the date in question on the Stock
Exchange determined by the Plan Administrator to be the primary market for the
Common Stock, as such price is officially quoted in the composite tape of
transactions on such exchange. If there is no closing selling price for the
Common Stock on the date in question, then the Fair Market Value shall be the
closing selling price at the close of regular trading hours on the last
preceding date for which such quotation exists.

 

J. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.

 

K. Participant shall mean the person to whom the Award is made pursuant to the
Agreement.

 

L. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

M. Plan shall mean the Corporation’s 2004 Stock Incentive Plan, as amended and
restated.

 

N. Plan Administrator shall mean the committee of the Board designated to act as
administrator of the Plan.

 

O. Reorganization Event shall mean: (a) any merger or consolidation of the
Company with or into another entity as a result of which all of the Common Stock
of the Company is converted into or exchanged for the right to receive cash,
securities or other property, (b) any exchange of all of the Common Stock of the
Company for cash, securities or other property pursuant to a share exchange
transaction or (c) any liquidation or dissolution of the Company.

 

P. Service shall mean the Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor. For purposes of this Agreement, Participant shall be deemed to cease
Service immediately upon the occurrence of the either of the following events:
(i) Participant no longer

 

C-2



--------------------------------------------------------------------------------

performs services in any of the foregoing capacities for the Corporation (or any
Parent or Subsidiary) or (ii) the entity for which Participant performs such
services ceases to remain a Parent or Subsidiary of the Corporation, even though
Participant may subsequently continue to perform services for that entity.
Service shall not be deemed to cease during a period of military leave, sick
leave or other personal leave approved by the Corporation; provided, however,
that except to the extent otherwise required by law or expressly authorized by
the Plan Administrator or by the Corporation’s written policy on leaves of
absence, no Service credit shall be given for vesting purposes for any period
the Participant is on a leave of absence.

 

Q. Stock Exchange shall mean the American Stock Exchange or the New York Stock
Exchange.

 

R. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

S. Withholding Taxes shall mean the federal, state and local income taxes and
the employee portion of the federal, state and local employment taxes required
to be withheld by the Corporation in connection with the issuance of the shares
of Common Stock (or cash or other property) which vest under of the Award.

 

C-3